Part III DETAILED ACTION

1.    The present application is being examined under the pre-AIA  first to invent provisions.

This application has been examined. Claims 1-9 are pending in this application.



                                                         Double Patenting

A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting 

claims are not identical, but at least one examined application claim is not patentably distinct from 

the reference claim(s) because the examined application claim is either anticipated by, or would 

have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 

1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 

759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 

(CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 

F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to 

overcome an actual or provisional rejection based on a nonstatutory double patenting 

ground provided the conflicting application or patent either is shown to be commonly owned with 

this application, or claims an invention made as a result of activities undertaken within the scope of a 

joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A 

terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




2.    Claims 1-9 of the instant application are unpatentable under the judicially created doctrine of 

"obviousness-type" double patenting with respect to claims 1-17 of the parent U.S. Patent 

No. 10,375,257. The scope of claims 1-9 define an obvious variation of the invention claimed in 

U.S. Patent No. 10,375,257. The assignee of all applications is the same. Limitations of claim 1 of 

the instant application are anticipated as by the limitations of claim 1 of ‘257. e.g. a non-transitory 

computer-readable storage medium storing a set of device control program instructions installed on 

and executed by a computer of a terminal device, the terminal device including the computer, a 

storage, and a display, the set of device control program instructions, when executed by the computer 

(reads on the preamble of claim 1 of ‘257), causing the terminal device to perform: displaying, on the 

display, a menu screen including a first menu item and a second menu item (reads on the first 

function and second function using the interface as recited in claim 1 of ‘257); accepting, on the menu 

screen, a first menu selection operation to select either one of the first menu item and the second 

menu item (reads on the receiving the selecting of first function and second function as recited in 

claim 1 of ‘257); after accepting the first menu selection operation, displaying, on the display, a device 

selection screen including an image configured to accept a device selection operation to select 

a device to execute a function indicated by the menu item selected in the first menu selection 

operation (reads on the ability to select a device having a first function and second function as recited 

in claim 1 of ‘257); accepting the device selection operation on the device selection screen (reads on 

the receiving of the selection of the device identified in a search as recited in claim 1 of ‘257);

storing, in the storage, information of the device selected in the device selection operation (reads on 

the storing identification data as recited in claim 1 of ‘257); after storing the information of the selected 

device in the storage, accepting, on the menu screen, a second menu selection operation to select 

either one of the first menu item and the second menu item from the menu screen (reads on the after 

storing recited in claim 1 of ‘257); and in a case where a function indicated by the menu item selected 

in the second menu selection operation is different from the function indicated by the menu item 

selected in the first menu selection operation, displaying an instruction screen on the display (read 

son the in a case to select a function using first selection and second selection being displayed as 

recited by claim 1 of ‘257), the instruction screen including: an image configured (reads on the 

identification data of claim 2 of ‘257) to accept an instruction operation to instruct execution of the 

function selected by the second menu selection operation; and information of a device candidate, the 

device candidate being a candidate of a device to execute the function indicated by the menu item 

selected by the second menu selection operation (reads on the instruction to use the input interface 

being display to select device capable of performing a function as recited in claims 1-2 of ‘257). 


 Clearly features of claim 1 of the current application are narrow in scope of features of claims 1-2  of 

‘257. Therefore, It would have been obvious to one of ordinary skill in the art at the time of the 

invention to combine the features of claims 1-2 of ‘257 to create terminal device as claim 2 of 

the present application, in order to create a system capable to receive multiple candidates devices 

capable to process different functions, making the data processing more versatile having more 

selectable options. 

  Claims 1-17 of ‘257, cover the scope and limitations of claims 2-9 of the current application, Clearly 

claims 2-9 of the current application are clear variation of claims 1-17 of ‘257.




3.   Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner can 

normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group 

is (571) 273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, 

Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where 

this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application 

Information Retrieval (PAIR) system. Status information for published applications may be obtained 

from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

through Private PAIR only. For more information about the PAIR system, see http://pair-

direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-

786-9199 (IN USA OR CANADA) or 571 -272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the 

Group receptionist whose telephone number is (571) 272-2600.





/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

November 19, 2022